DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 10/27/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/27/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 27.
Applicants have canceled/previously canceled claims 2, 4, 12-15, and 23-26.
Applicants have left claims 3, 5-11, and 16-22 as previously presented/originally filed. 
Claims 1, 3, 5-11, 16-22, and 27 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicant’s Amendments
Claim 27 is objected to because of the following informalities:
Regarding claim 27, lines 15-16 currently read “said determined recommendation or suggestions”, however, it is recommended to the Applicant to amend the claim to recite --said determined recommendations or suggestions-- (emphasis added) to maintain consistent claim language.
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/27/2022, with respect to claims 1 and 27 have been fully considered and are persuasive.  The objection of claims 1 and 27 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sensing means for continuously sensing” in Claim 1, line 2 and Claim 27, line 3 is being interpreted as sensor with a radiation source, or equivalents thereof, as described in para. [0064] of the specification filed 02/18/2020. 
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, lines 2-3 recite “the implantable sensor comprises a first processor equipped with an algorithm”, however, newly amended claim 1 recites in lines 2-3, the implantable sensor comprises a processor, and in line 12, the processor is equipped with an algorithm. In light of the specification, it is unclear if “a first processor” and “an algorithm” of claim 3 are the same as “a processor” and “an algorithm” of claim 1. For the purposes of examination, “a first processor” and “an algorithm” of claim 3, are being interpreted as the same elements of claim 1.
Regarding claim 18, lines 2-3 recite “the monitoring device is a mobile terminal and the algorithm is included in an app stored on said mobile terminal”, however, newly amended claim 1 recites in lines 2-3, the implantable sensors comprises a processor, and in line 12, the processor is equipped with an algorithm. In light of the specification, it is unclear how the algorithm can be included in an app stored on said mobile terminal, when the processor equipped with the algorithm is included in the implantable sensor. It is further unclear if “the algorithm” of claim 18 is different from “an algorithm” of claim 1. For the purposes of examination, “the algorithm” of claim 18 is being interpreted as the same algorithm as claim 1, and the processing of the data is able to be performed either on the implantable sensor (claim 1), or the mobile device (claim 18).
Claim 19 is rejected due to its dependence from claim 18.
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/27/2022, with respect to claims 1, 3, 5-11, and 16-21 have been fully considered and are persuasive.  The 112(b) rejection of claims 1, 3, 5-11 and 16-21 has been withdrawn. However, newly made 112(b) rejections have been necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-11, 16-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (Pub. No. US 2015/0289821) (previously cited), hereinafter referred to as Rack-Gomer, in view of Mensinger et al. (Pub. No. US 2016/0066843) (previously cited), hereinafter referred to as Mensinger.
The claims are generally directed towards a personal health monitoring system, comprising: an implantable sensor, comprising sensing means for continuously sensing biological parameters in bodily fluids of a user, a processor for processing sensor data containing data points which are provided by said sensing means upon sensing said biological parameters, and a first wireless transceiver for transmitting the processed sensor data, wherein said biological parameters comprise at least a glucose concentration and a ketone bodies concentration in said bodily fluids such that said sensor data comprises at least glucose concentration data points and ketone bodies concentration data points; and a monitoring device, comprising a display for displaying a personal health profile of the user, a second wireless transceiver for communicating with said first wireless transceiver to receive said processed sensor data, wherein said processor is equipped with an algorithm, which is executable thereon, to: determine in real-time first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points, detect in real-time first user dependent multivariate correlations between information in said first trends and information in said second trends, generate in real-time the personal health profile of the user based on the first user dependent multivariate correlations, and determine in real-time recommendations or suggestions based on the generated personal health profile, wherein the monitoring device is configured to communicate in real-time to the user said determined recommendations or suggestions on a user interface of the display when intervention is required, the recommendations or suggestions being aimed at improving the user's health.
Regarding Claim 1, Rack-Gomer discloses a personal health monitoring system (Abstract, “systems and methods … in the determination of a glycemic urgency index”), comprising: 
an implantable sensor, comprising sensing means for continuously sensing biological parameters in bodily fluids of a user (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”), a processor (Fig. 3, element 12, “sensor electronics”) for processing sensor data containing data points which are provided by said sensing means upon sensing said biological parameters (para. [0115-0116], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor …”, and para. [0137]), and a first wireless transceiver (Fig. 3, element 12, “sensor electronics”) for transmitting the processed sensor data (para. [0116], “sensor electronics module may, as noted, couple with one or more devices, such as any or all of display devices … sensor information transmitted by the sensor electronics module for display at the display device”); and 
a monitoring device (Fig. 1, elements 14, 16, 18, and 20, “display devices”), comprising a display for displaying a personal health profile of the user (Fig. 3, elements 14, 16, 18, and 20, “display devices”, Fig. 23, and para. [0117], “display devices may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value and/or an arrow … or a trend graph”), a second wireless transceiver for communicating with said first wireless transceiver to receive said processed sensor data  (para. [0116], “sensor electronics module may, as noted, coupled with one or more devices, such as any or all of display devices”), 
wherein said processor is equipped with an algorithm (para. [0115-0116], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor …”, and para. [0137]). 
While Rack-Gomer does disclose measuring both a glucose concentration and a ketone concentration (para. [0073] and para. [0110]) and determining a trend of an analyte (para. [0068]), Rack-Gomer does not explicitly disclose wherein said biological parameters comprise at least a glucose concentration and a ketone bodies concentration in said bodily fluids such that said sensor data comprises at least glucose concentration data points and ketone bodies concentration data points; and wherein the algorithm is configured to determine in real-time first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points, detect in real-time first user dependent multivariate correlations between information in said first trends and information in said second trends, generate in real-time the personal health profile of the user based on the first user dependent multivariate correlations, and determine in real-time recommendations or suggestions based on the generated personal health profile, wherein the monitoring device is configured to communicate in real-time to the user said determined recommendations or suggestions on a user interface of the display when intervention is required, the recommendations or suggestions being aimed at improving the user's health.
Mensinger teaches a system for correlating user information to produce an output to manage a patient’s blood glucose (Fig. 3, para. [0010] and para. [0076]). Mensinger teaches of collecting both glucose concentration data from a glucose monitor (Fig. 3, element B300 and para. [0076]) and ketone bodies concentration data from an auxiliary interface (Fig. 3, element B300 and para. [0079]). Mensinger teaches that the glucose monitor includes sensor electronics (Fig. 1, element 104), which includes electronic circuitry associated with measuring and processing the continuous analyte sensor data (para. [0060]), and the continuous glucose module algorithms can be executed by the sensor electronics (para. [0224-0225]). Mensinger further teaches that trends of the glucose concentration data and trends of ketone bodies concentration are calculated (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the trends determined between the glucose concentration data and the ketone bodies concentration is correlated between multiple variables (para. [0078], “correlative algorithms and/or pattern recognition algorithms may be used to process the various inputs …”, therefore multiple inputs like the glucose concentration and the ketone bodies concentration are used by the algorithm to determine a correlation/pattern between the trends over time). Mensinger further teaches that based on the correlated information between the glucose concentration and ketone bodies concentration an output is provided (para. [0078]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that a communication is supplied to the user regarding recommendations or suggestions, based on the generated personal health profile, on a user interface of the display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health (para. [0077, “CGM module processes the inputs in conjunction with the processor to produce one or more outputs … output may be to a device or receiver external to the smartphone or to a device internal to the smartphone, such as to a display … inject a certain dose on insulin at a certain time”, the analysis of the personal health profile performed in step B302). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the implantable sensor disclosed by Rack-Gomer to additionally include an algorithm that collected both glucose concentration data and ketone bodies concentration data, correlated the two, produced an output based on the correlation, and communicated the output to the user to recommend or suggest information based on the correlation. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). 
Regarding Claim 3, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises a first processor equipped with an algorithm which is executable thereon and which is provided for converting sensor data before transmitting to the monitoring device  (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor … generated continuous analyte sensor data may also include algorithms”).
Regarding Claim 5, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is a subcutaneous implantable sensor (para. [0119], “continuous analyte sensor may be configured to continuously detect and/or measure analytes as … a subcutaneous device”) and the bodily fluid is interstitial fluid (para. [0104], “glucose concentration of a bodily fluid (e.g., blood, plasma, interstitial fluid and the like”).
Regarding Claim 6, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, comprising more than two implantable sensors (Fig. 3, element 8, “sensor system” and para. [0114], “the system 100 may be configured to analyze analyte data … from one or more of sensor systems”).
Regarding Claim 7, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is provided for receiving heart rate data points from a heart rate sensor (para. [0073], “features may be used for continuous monitoring of ... heart rate” and para. [0118], “user equipment (e.g. heart rate monitor) can be used in addition to those discussed with reference to Fig. 3”).
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining in real-time third trends in said heart rate data points.
Mensinger further teaches that one or more auxiliary inputs can be collected, for example heart rate (para. [0078-0079]). Mensinger further teaches that trends are determined within the collected auxiliary data (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]), and the processing and algorithms can be executed by the sensor electronics (para. [0224-0225]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health monitoring system to additionally include an auxiliary interface to collect heart rate data and determine trends in the heart rate data. Mensinger teaches that auxiliary inputs, such as heart rate can be used to provide an output that is more informative than just glucose sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected heart rate data along with the glucose concentration and ketone bodies concentration. 
Regarding Claim 8, modified Rack-Gomer discloses the personal health monitoring system according to claim 7.
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining in real-time third trends in said heart rate data points,-3-Attorney Docket No.: P6069665PCT/USU.S. Application No.: 16/639,768Office Action dated: April 27, 2021Response dated: October 26, 2021 detecting in real-time second user dependent multivariate correlations between information in said third trends and information in said first trends and/or information in said second trends, and evaluating in real-time said second user multivariate correlations upon generating said person health profile.
Mensinger further teaches that one or more auxiliary input trends along with the glucose concentration trends can be used by the correlative algorithms to be processed and identify relationships between the various inputs and produce an output (para. [0078]), and the processing and algorithms can be executed by the sensor electronics (para. [0224-0225]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm disclosed by modified Rack-Gomer to additionally correlate heart rate trends with the glucose concentration trends and the ketone bodies trends. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected heart rate data along with the glucose concentration and ketone bodies concentration.
Regarding Claim 9, modified Rack-Gomer discloses the personal health monitoring system according to claim 7, wherein the implantable sensor comprises the heart rate sensor (para. [0073], “features discussed may be used for continuous monitoring of … heart rate” and para. [0118], “other user equipment … heart rate monitor … can be used in addition to those discussed with reference to Fig. 3” and para. [0179], “a CGM sensor may incorporate … a heart rate sensor for measuring changes in the user’s heart rate”).
Regarding Claim 10, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the biological parameters sensed by the sensing means of the implantable sensor further comprise at least one of the following: body temperature, urea, lactate, pH, fructosamine, oxaloacetate, oxaloacetate and/or hydration level; such that said sensor data comprises further data points relating to body temperature, urea, lactate, pH, fructosamine, oxaloacetate and/or hydration level (para. [0073], “features discussed may be used for continuous monitoring of lactate … hydration … salinity … body temperature”).
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining fourth trends in said further data points.
Mensinger further teaches that one or more auxiliary inputs can be collected, for example skin temperature, sweat, and other analytes (para. [0078-0079]). Mensinger further teaches that trends are determined within the collected auxiliary data (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”), and the processing and algorithms can be executed by the sensor electronics (para. [0224-0225]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health monitoring system to additionally include an auxiliary interface to collect additional auxiliary input data and determine trends in the data. Mensinger teaches that auxiliary inputs, such as additional auxiliary input data can be used to provide an output that is more informative than just glucose sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected additional auxiliary input data along with the glucose concentration and ketone bodies concentration. 
Regarding Claim 11, modified Rack-Gomer discloses the personal health monitoring system according to claim 10.
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining in real-time fourth trends in said further data points, detecting in real-time third user dependent multivariate correlations between the information in said fourth trends and information in said first trends, and/or information in said second trends and/or information in said third trends, and evaluating in real-time said third user dependent multivariate correlations upon generating said personal health profile.
Mensinger further teaches that one or more auxiliary input trends along with the glucose concentration trends can be used by the correlative algorithms to be processed and identify relationships between the various inputs and produce an output (para. [0078]), and the processing and algorithms can be executed by the sensor electronics (para. [0224-0225]). Mensinger further teaches that the auxiliary inputs may include other analytes, sweat, skin temperature, etc. (para. [0079]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm disclosed by modified Rack-Gomer to additionally correlate additional auxiliary input trends with the glucose concentration trends and the ketone bodies trends. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected auxiliary input data along with the glucose concentration and ketone bodies concentration.
Regarding Claim 16, modified Rack-Gomer discloses the personal health monitoring system according to claim 1.
However, modified Rack-Gomer does not explicitly disclose an insulin pump, wherein the personal health profile comprises instructions for a controller of said insulin pump.
Mensinger further teaches of an external device, such as an insulin pen or a pump (para. [0064]). Mensinger further teaches that an output based on the correlation can be delivering an insulin delivery therapies to an insulin pump, pen, etc. (para. [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Rack-Gomer to further include an insulin pump and based on the correlation, include instructions for operating the insulin pump. Mensinger teaches that by correlating multiple variables an output to an external device, such as an insulin pump allows for the algorithm to determine a user’s blood glucose level is high and administer a quantity of insulin based on the analysis (para. [0072]). 
Regarding Claim 17, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is capable of sensing biological parameters by using optical means (para. [0108], “glucose sensor can use any method of glucose measurement including … optical”).
Regarding Claim 18, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is a mobile terminal (Fig. 3, element 18, Fig. 23) and the algorithm is included in an app stored on said mobile terminal (para. [0011], “monitoring device may be embodied as an application running on a mobile device, e.g., a smart phone”, and para. [0115-0116], “sensor electronics module may also include algorithms … may be provided in other ways as well, such as on other devices …”).
Regarding Claim 19, modified Rack-Gomer discloses the personal health monitoring system according to claim 18, wherein the mobile terminal is provided for collecting metadata including at least one of: gender, age, BMI, location data, calories intake data, activity data, agenda information, information on periods, method of anticonception, pregnancy, stress level and/or user habit information (para. [0025], “receiving data entered by a user, such as on a user interface of a mobile device” and para. [0026], “received data entered may include … user weight, activity level, food or drink ingested, anthropometric data, stress data, health data, age, gender …”, para. [0173], “data may include … BMI”), and wherein the algorithm is provided for evaluating said metadata upon generating said personal health profile (para. [0026], “received data entered by a user … may further include modifying the determined glycemic urgency index”).
Regarding Claim 20, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated controller which is provided for controlling the sensing means at a variable sampling rate (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated” and para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics”).
Regarding Claim 21, modified Rack-Gomer discloses the personal health monitoring system according to claim 20, wherein the integrated controller is provided for detecting a variability level in said sensor data and adapting said variable sampling rate according to said detected variability level (para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics” and para. [0154], “another type of data, tied to the sensor and electronics … is the accuracy, confidence level, and/or noise information in the glucose measurement”).
Regarding Claim 22, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated memory for accumulating sensor data and/or components for wireless energy transfer (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor” and para. [0116], “sensor electronics module may, as noted, coupled (e.g. wirelessly and the like) with one or more devices”).
Regarding Claim 27, Rack-Gomer discloses a method to generate a person health profile (Abstract, “methods that employ several numerous factors in the determination of a glycemic urgency index”) comprising: 
a) measuring glucose concentration data points using a sensing means of an implantable sensor (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”), 
b) determining in real-time, by a processor in the implantable sensor (Fig. 3, element 12, “sensor electronics”, para. [0115-0116], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor …”, and para. [0137]), first trends in said glucose concentration data points (para. [0068], “method may comprising displaying a numerical value representing the analyte concentration … indication of whether a trend of analyte concentration is increasing or decreasing…”, and para. [0115], “process continuous analyte sensor data”),
transmitting, by a transceiver in the implantable sensor (Fig. 3, element 12, “sensor electronics”), implantable sensor data to a monitoring device (para. [0116], “sensor electronics module may, as noted, couple with one or more devices, such as any or all of display devices … sensor information transmitted by the sensor electronics module for display at the display device”).
While Rack-Gomer does disclose measuring both a glucose concentration and a ketone concentration (para. [0073] and para. [0110]) and determining a trend of an analyte (para. [0068]), Rack-Gomer does not explicitly disclose wherein said biological parameters comprise at least a glucose concentration and a ketone bodies concentration in said bodily fluids such that said sensor data comprises at least glucose concentration data points and ketone bodies concentration data points; determining in real-time second trends in said ketone bodies concentration data points, detecting in real-time, by the processor, user dependent multivariate correlations between information in said first trends and information in said second trends, generating in real-time, by the processor, the personal health profile of the user based on said user dependent multivariate correlations, determining in real-time, by the processor, recommendations or suggestions based on the generated personal health profile, and communicating in real-time to the user said determined recommendations or suggestions on a user interface of a display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health.
Mensinger teaches a method for correlating user information to produce an output to manage a patient’s blood glucose (Fig. 3, para. [0010] and para. [0076]). Mensinger teaches of collecting both glucose concentration data from a glucose monitor (Fig. 3, element B300 and para. [0076]) and ketone bodies concentration data from an auxiliary interface (Fig. 3, element B300 and para. [0079]). Mensinger teaches that the glucose monitor includes sensor electronics (Fig. 1, element 104), which includes electronic circuitry associated with measuring and processing the continuous analyte sensor data (para. [0060]), and the continuous glucose module algorithms can be executed by the sensor electronics (para. [0224-0225]). Mensinger further teaches that trends of the glucose concentration data and trends of ketone bodies concentration are calculated (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the trends determined between the glucose concentration data and the ketone bodies concentration is correlated between multiple variables (para. [0078], “correlative algorithms and/or pattern recognition algorithms may be used to process the various inputs …”, therefore multiple inputs like the glucose concentration and the ketone bodies concentration are used by the algorithm to determine a correlation/pattern between the trends over time). Mensinger further teaches that based on the correlated information between the glucose concentration and ketone bodies concentration an output is provided (para. [0078]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that a communication is supplied to the user regarding recommendations or suggestions, based on the generated personal health profile, on a user interface of the display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health (para. [0077, “CGM module processes the inputs in conjunction with the processor to produce one or more outputs … output may be to a device or receiver external to the smartphone or to a device internal to the smartphone, such as to a display … inject a certain dose on insulin at a certain time”, the analysis of the personal health profile performed in step B302). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rack-Gomer to additionally include collecting both glucose concentration data and ketone bodies concentration data, correlate the two, produce an output based on the correlation, and communicate the output to the user to recommend or suggest information based on the correlation. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). 
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 6-9 of Remarks, filed 10/27/2022, that Rack-Gomer and Mensinger do not disclose that the implantable sensor comprises a processor for processing the sensor data in real-time.
The Examiner respectfully disagrees. First, Rack-Gomer discloses a system including an invasive, continuous sensor (Fig. 3, element 8), which includes a sensor electronics module (Fig. 3, element 12, para. [0113]). Rack-Gomer discloses the sensor electronics module includes electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor (para. [0114-0115]), and the processed data can be transmitted to other devices (para. [0137]). Second, Mensinger discloses a sensor assembly, including an electronics unit and a sensor (Fig. 1, elements 100, 102, and 104, and para. [0060]). While Mensinger does disclose a smartphone, including a processor, can be used to process sensor data (Fig. 2, para. [0070-0071]), Mensinger further discloses that the processing and algorithms can be performed by the sensor electronics instead of the CGM module on the smartphone (para. [0224-0225]). Further, Mensinger discloses that the processing of the information is performed in real time (para. [0084] and [0178]). Through the teachings of both Rack-Gomer and Mensinger, one of ordinary skill would have recognized that the processing of the sensor data can be performed either on a processor of the implantable sensor, or a secondary device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791